The question to be tried on the issue joined on the plea of nultiel record is as much a question of fact as that arising on any other issue. It is true the court tries it, and not the jury, but that does not change it to a question of law. Questions of law may (187) arise on the admissibility of the evidence, and these questions this Court can reexamine, but not the evidence itself. The case states that the record was certified under hand and seal of the clerk, without *Page 97 
any reference to the seal of the court, and there was on paper something like the seal of the court, and probably was intended for it, but that the judge, from the indistinctness of the impression, was unable to recognize it as the seal of the court, and therefore rejected the evidence. If these are the facts (and we are bound to take them to be so, for we cannot reexamine them), the record was properly rejected as evidence. S. v.Grayton, post, 187.
PER CURIAM.                                      Affirmed.
Cited: S. v. Grayton, post, 187; S. v. Raiford, 13 N.C. 215; S. v.Worley, 33 N.C. 243; Fain v. Edwards, 44 N.C. 67; S. v. Green, 100 N.C. 422.